Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The communication received on 7/7/22 has been entered.

Response to Arguments/Amendments

In light of Amendment and applicant’s arguments the 35 USC § 101 rejection is withdrawn. 
Applicant's arguments have been carefully considered but they were not found persuasive.
Applicant argues that the specification provides support and teaching for the claimed means plus function structure offering paragraphs 35, 39, 157-167 among others.  Applicant suggests that the authentication can be performed by receiving the authentication information that is compared with store authentication information to grant vehicle control authority.  Applicant also characterize the paragraphs to suggests that the authentication information can be transmitted/received between a device that inputs biometric information (e.g. a smartphone). 
However, these paragraphs still do not clarify the structure of the cited means.  For example, should the device that input biometric information (e.g. a smartphone) be treated as the claimed “input unit” and if so how does this differ from the claimed “display unit” (which presumably be the device and if there are part of the same device what exactly structures of these two, in particular the “input unit” ?).  Similarly, the claimed controller in claim 1 and further detailed in claim 8 also is not clearly define in the specification.  Note that using the means plus language applicant requires a particular interpretation of the cited means and while these cannot be clearly determined the metes and bounds cannot be ascertained.
Applicant argues that the newly amended claim 17 overcomes the rejections raised in the previous Office Action.  
Although indeed the amendment addressed the 35 USC § 101 rejection the claims are still merely directed towards the non-transitory medium containing a program.  Although the claim suggests a particular use it does not expressly limit the medium to only this “embodiment”.  
The examiner suggests removing the term “for” from the claim language in order to overcome the rejection.

Claims 1-23 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The previous rejections of claim(s) 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) and claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are maintained for the reason of record. 
Additionally, the term “the user authentication information” as used in the amended claims 1-23 poses potential issues.  There are a few “a user authentication information” and a few “the user authentication” (e.g. in the independent claims), causing confusion to which previously cited user authentication “the user authentication” refers to.  For example, see the last four words of in claim 1.  
The examiner suggests to differentiate the terms with the appropriate additions, e.g. “the user authentication information for user registration”, “the stored authentication information” or alike, or changing the names of the some of the terms.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102


Claim(s) 23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cam-Winget (USPUB 20080034207)
Cam-Winget teaches an authentication server implemented by didactic purposes a hardware system (para 5) comprising computer-readable recording medium in a device providing services to connected network devices (see Fig. 1A-C and associated text).  
Although Cam-Winget media clearly stores a program the claim does not expressly recite required functionalities of the claimed media but merely suggests the intended use having no patentable weight, the examiner points out that Cam-Winget clearly suggests by various paragraphs, starting with para 18, it is noted that the limitation pertaining the claimed medium are drafted as the “intended use” limitation (“for storing a program for executing the method…” and, as a result, they are not given the patentable weight.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433